TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00635-CV



                                         L. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-19-008396, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant L. M. filed his notice of appeal on December 2, 2021. The appellate

record was complete on January 3, 2022, making appellant’s brief due on January 24, 2022.

On January 24, 2022, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Karen J. Langsley to file

appellant’s brief no later than February 4, 2022. If the brief is not filed by that date, counsel may

be required to show cause why she should not be held in contempt of court.
              It is ordered on January 24, 2022.



Before Justices Goodwin, Baker and Triana




                                               2